Name: 2003/103/EC,Euratom: Decision of the European Parliament of 15 January 2003 appointing the European Ombudsman
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2003-02-18

 Avis juridique important|32003D01032003/103/EC,Euratom: Decision of the European Parliament of 15 January 2003 appointing the European Ombudsman Official Journal L 043 , 18/02/2003 P. 0043 - 0043Decision of the European Parliamentof 15 January 2003appointing the European Ombudsman(2003/103/EC, Euratom)THE EUROPEAN PARLIAMENT,Having regard to the Treaty establishing the European Community, and in particular Articles 21, second paragraph, and 195 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 107 d thereof,Having regard to its decision of 9 March 1994 on the regulations and general conditions governing the performance of the Ombudsman's duties(1), as amended by its decision of 14 March 2002(2),Having regard to Rule 177 of its Rules of Procedure,Having regard to the call for nominations(3),Having regard to its votes of 14 and 15 January 2003,HAS DECIDED AS FOLLOWS:Mr Nikiforos DIAMANDOUROS has been appointed European Ombudsman.Done at Strasbourg, 15 January 2003.For the European ParliamentThe PresidentP. Cox(1) OJ L 113, 4.5.1994, p. 15.(2) OJ L 92, 9.4.2002, p. 13.(3) OJ C 213, 7.9.2002, p. 10.